Case: 18-31010      Document: 00515260835         Page: 1    Date Filed: 01/07/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         January 7, 2020
                                    No. 18-31010
                                                                         Lyle W. Cayce
                                  Summary Calendar                            Clerk


UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

TENISHA DESHEA CARTER, also known as Nicky,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 5:10-CR-230-4


Before DAVIS, SMITH, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Tenisha Deshea Carter appeals the sentence imposed at resentencing for
her convictions for conspiracy to distribute and to possess with intent to
distribute five kilograms or more of cocaine and for two counts of using a
communication facility for the commission of the conspiracy.                   This court
previously vacated Carter’s conviction for the conspiracy count, and because
the sentences for all three counts were intertwined, this court vacated the


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-31010     Document: 00515260835     Page: 2   Date Filed: 01/07/2020


                                  No. 18-31010

sentences of all of the defendants and remanded for resentencing. Carter
argues, in challenging the denial of her motion for judgment of acquittal, that
the evidence is insufficient to support her convictions, and she also challenges
the district court’s evidentiary ruling at trial. The Government has moved for
summary affirmance because Carter raises no issues challenging her
resentencing.
      “On a second appeal following remand, the only issue for consideration
is whether the [district court] reached its final decree in due pursuance of [this
court’s] previous opinion and mandate.” Burroughs v. FFP Operating Partners,
70 F.3d 31, 33 (5th Cir. 1995). Any issues that were not raised in Carter’s prior
appeal and which go beyond the scope of this court’s remand order are deemed
abandoned. See Eason v. Thaler, 73 F.3d 1322, 1329 (5th Cir. 1996). “Under
the law of the case doctrine, an issue of fact or law decided on appeal may not
be reexamined either by the district court on remand or by the appellate court
on a subsequent appeal.” United States v. Matthews, 312 F.3d 652, 657 (5th
Cir. 2002) (internal quotation marks and citation omitted).
      Because Carter’s argument challenging an evidentiary ruling at trial is
beyond this court’s remand order, we decline to consider it. See Burroughs, 70
F.3d at 33.     Likewise, Carter’s challenge to the denial of her motion for
judgment of acquittal is beyond this court’s remand order. See id. To the
extent that she presents the same arguments challenging the sufficiency of the
evidence, this court will not reconsider issues decided by a prior panel. See
Matthews, 312 F.3d at 657.
      The Government’s motion for summary affirmance is DENIED. The
Government’s alternative request for extension of time is DENIED as
unnecessary. The judgment of the district court is AFFIRMED.




                                        2